I should like to congratulate you, 
Mr. President, and your country, Uganda, on assuming, 
on behalf of the continent of Africa, the responsibilities 
of President of the General Assembly at its sixty-ninth 
session. The theme that you have chosen for this general 
debate and the sixty-ninth session, namely, “Delivering 
on and implementing a transformative post-2015 
development agenda”, is timely and most appropriate.

The Millennium Development Goals (MDGs) 
galvanized and mobilized the international community 
and the United Nations in a manner never seen before. 
We have good stories to tell about the journey of the 
past 15 years of implementing the MDGS. In Africa, 
we seized the opportunity and adopted the New 
Partnership for Africa’s Development (NEPAD), our 
sociodevelopment blueprint. The African Union’s 
Vision 2063 will, together with NEPAD and other 
socioeconomic development programmes, be the 
cornerstone and foundation of Africa’s development 
agenda going forward. South Africa has also made 
significant progress in achieving the MDGs. Reducing 
by half the number of people earning less than a dollar 
a day has been achieved, while the proportion of those 
experiencing hunger has also been halved. South 
Africa has attained Goal 2, namely, to provide access 
to primary education for all.

By official international indicators, South Africa is 
also doing well on MDG 3 to promote and empower 
women. South Africa has recorded impressive progress 
through the expansion of its health infrastructure 
and improved access to health services for all South 
Africans.

On the reduction of child mortality, MDG 4, and the 
improvement of maternal health, MDG 5, significant 
progress has also been recorded, but more work remains 
to be done. In fact. more work remains worldwide to 
fully achieve those goals, especially in the developing 
world. We have to confront the underlying root causes 
that continue to make it impossible for our people to 
have a better life.

In spite of the progress that we have made thus far, 
reports continue to show that Africa is lagging behind 
in the attainment of some of the MDGs. It is for that 
reason that we appreciate the crafting of a post-2015 
global development agenda that will carry forward the 
unfinished business of the MDGs. The post-2015 global 

development agenda will provide a frame of reference 
for our collective agreement on what has to be done. 
We reiterate that developed countries should be reliable 
partners and meet their commitments to development 
goals, such as contributing 0.7 per cent of their 
gross national income towards official development 
assistance. We say that because it does not matter 
what the great Organization has achieved in the past 
six decades if we do not deal comprehensively with the 
scourge of poverty, unemployment and diseases. The 
poor of the world will then consider everything done 
to have been a failure. Indeed, we would have failed in 
our duty if we succeed in preventing another world war 
but continue to have children dying of malnutrition and 
treatable diseases.

The recent outbreak of Ebola in some West 
African States and the number of lives that have 
been unnecessarily lost provide a clear example of 
the challenges that developing countries continue to 
contend with. We believe that Ebola would have been 
contained within a few days had the outbreak been in 
the developed world. But now it has become a pandemic 
that threatens the economies of affected African States.

The outbreak has thus exposed the challenges 
resulting from lack of capacity, lack of infrastructure 
and other limited resources in Africa. We are pleased 
that the United Nations, under the leadership of the 
Secretary-General, is deploying a mission to coordinate 
efforts to combat the virus. South Africa stands ready to 
continue to provide whatever resources we have at our 
disposal to assist the people and Governments of our 
sister countries of Liberia, Guinea and Sierra Leone. 
We add our voice in calling for more resources to be 
deployed so as to ensure that the virus is contained.

The role of the United Nations in supporting the 
struggles of self-determination and freedom has been 
remarkable. South Africa is a shining example. Twenty 
years ago, President Nelson Mandela thanked all 
nations for support from this very podium when South 
Africa was readmitted to the United Nations as a free 
and democratic State. We are reminded of that fact on 
this important day, which is National Heritage Day in 
my country.

Since 1994, South Africa has made significant 
progress in transforming the apartheid State into a 
democratic one, founded on the values of human dignity, 
non-discrimination, non-racialism and non-sexism, the 
rule of law and universal adult suffrage, as enshrined in 
the Constitution. Given our history and heritage, we are 
mindful of our historic and moral responsibility in the 
global struggle against racism, racial discrimination 
and other intolerances. We will, in this regard, continue 
to be at the forefront of efforts to eliminate all forms of 
racism, racial discrimination and any other intolerance, 
including xenophobia and anti-Semitism.

The Durban Declaration and Programme of Action 
remain the primary framework adopted by a United 
Nations conference in the fight against racism. We 
will continue to support the struggles for freedom 
and self-determination, including the struggles of the 
peoples of Palestine and Western Sahara, who continue 
to experience occupation and colonialism of different 
forms. The people of Cuba also hold a special place 
in our hearts because of that country’s sacrifice for 
African freedom. We will therefore continue to support 
their struggle for economic liberation.

While the United Nations has done remarkably well 
in supporting self-determination, when it celebrates 70 
years of existence next year, this body may be found 
wanting by the people of Palestine. The Israeli-Palestine 
question is one of the oldest items on the United 
Nations agenda, but progress remains elusive. In the 
past few months in particular, the world has witnessed 
a devastating conflict that left a humanitarian crisis 
of shocking proportions. People in Palestine were left 
homeless, with no medical facilities, no safe drinking 
water, bereaved and having to care for the wounded 
after a trail of destructive military actions by Israel.

South Africa has condemned the actions of both 
Israel and Hamas, and we have called for an immediate 
cessation of hostilities. Our strongly held view is 
that there can be no military solution to the Israeli-
Palestinian question. We should all remain committed 
to the two-State solution, based on the 1967 borders, 
with Palestine and Israel coexisting side by side in 
peace.

Of concern in this matter has been the helplessness 
displayed by the United Nations, especially the Security 
Council during the current conflict. The United 
Nations has the moral authority and legitimacy to unite 
the world in promoting the quest for peace, justice and 
self-determination for the people of Palestine, while 
addressing whatever security concerns Israel may have. 
This body must play its role without fear or favour and 
be a beacon for all who suffer oppression in the world.


Let me reiterate that the seventieth anniversary of 
the United Nations next year provides an opportunity 
for us seriously to reflect on the need to reform this 
august body, moving beyond words to action. Ten years 
ago, world leaders celebrating the sixtieth anniversary 
of the United Nations agreed on the need for reform 
of the Security Council in particular. The decision 
remains valid and must be implemented. When we 
convene here next year, in the seventieth year of the 
United Nations, we should be able to adopt a concrete 
programme that will guide us towards a strengthened 
United Nations and a reformed Security Council. Some 
contentious aspects of the United Nations system, 
including the power of veto and the exclusion of regions 
such as Africa from the Security Council, are some of 
the critical matters that cannot be ignored in the quest 
for transformation.

Among the achievements of the Organization in its 
recent history is the cooperation between the African 
Union and the United Nations, particularly since the 
formation of the African Union Peace and Security 
Architecture. In this regard, the full implementation 
of Security Council resolutions 1809 (2008) and 2033 
(2012), on cooperation between the United Nations 
and regional organizations, particularly the African 
Union, remains crucial. Progress has been made in a 
number of areas where this cooperation is in place, for 
example in the Democratic Republic of Congo. The 
two affected subregional organizations, the Southern 
African Development Community and the International 
Conference on the Great Lakes Region, continue to 
take significant strides with the support of the United 
Nations.

This body celebrated the formation of a new State 
of South Sudan not long ago. Recent developments and 
the ongoing conflict in South Sudan have resulted in 
loss of life and other dire humanitarian consequences. 
We will continue to contribute as much as we can to 
finding solutions working with the African Union and 
this body. South Sudan should not be allowed to regress.

Next year marks 20 years since the the Fourth 
World Conference on Women adopted the Beijing 
Platform for Action. The anniversary provides an 
opportunity for the United Nations and the international 
community to reflect and take forward the struggle 
for the emancipation of women from all forms of 
discrimination.

Last December, the world descended on South 
Africa to pay last respects to our beloved Madiba. 
Those who did not come to South Africa honoured 
Madiba in various ways. We will continue to work with 
the world to promote Madiba’s legacy and passion for 
justice, freedom, equality and human rights. We are 
grateful to the General Assembly and the President of 
the Assembly at the sixty-eighth session for the decision 
to establish the United Nations Nelson Rolihlahla 
Mandela Prize that will be awarded to an outstanding 
individual who will have demonstrated a commitment 
to the aims, objectives and principles of the United 
Nations Charter. The Prize is a great testament to the 
outstanding individual that Madiba was and will always 
be.

As we recommit to the Millennium Development 
Goals, let me once again borrow from the words of 
Madiba uttered on his historic inauguration day in 1994 
when he said:

“We understand it still that there is no easy 
road to freedom. We know it well that none of 
us acting alone can achieve success. We must 
therefore act together as a united people, for 
national reconciliation, for nation building, for the 
birth of a new world. Let there be justice for all. 
Let there be peace for all. Let there be work, bread, 
water and salt for all. Let each know that for each 
the body, the mind and the soul have been freed to 
fulfil themselves.”
